

113 HR 3191 IH: Expanding Opportunities to Underserved Businesses Act
U.S. House of Representatives
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3191IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2013Mr. Cohen (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to increase the maximum loan amount for loans under the microloan program.1.Short titleThis Act may be cited as the Expanding Opportunities to Underserved Businesses Act.2.Microloan amount maximumSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended—(1)in paragraph (1)(B)(iii), by striking $50,000 and inserting $75,000;(2)in paragraph (3)(E), by striking $50,000 each place it appears and inserting $75,000; and(3)in paragraph (11)(B), by striking $50,000 and inserting $75,000.